office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-108034-12 uilc date date to holly l mccann chief excise_tax program from frank boland chief branch office of the associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject application of sec_4043 tax on fuel used in fractional ownership aircraft programs this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 under the facts described below whether aircraft abcd and aircraft efgh are part of the same fractional_ownership_aircraft_program for purposes of sec_4043 tax on fuel used in fractional ownership aircraft programs of the internal_revenue_code code under the facts described below whether fuel used in aircraft efgh for a flight taken by owner a is taxed by sec_4043 under the facts described below whether fuel used in non-program aircraft np for a flight taken by owner a is taxed by sec_4043 under the facts described below whether fuel used in aircraft abcd or aircraft efgh for a flight chartered by a non-fractional aircraft_owner a member of the general_public is taxed by sec_4043 postn-108034-12 if we conclude that that the fuel used in the aircraft in issue sec_2 or is not taxed under sec_4043 whether the amount_paid for the flight is taxed by sec_4261 excise_tax on transportation of persons by air conclusion sec_1 under the facts described below aircraft abcd and aircraft efgh are part of the same fractional_ownership_aircraft_program for purposes of sec_4043 under the facts described below fuel used in aircraft efgh for a flight taken by owner a is taxed by sec_4043 tax on fuel used in fractional ownership aircraft programs under the facts described below fuel used in non-program aircraft np for a flight taken by owner a is not taxed by sec_4043 under the facts described below fuel used in aircraft abcd or aircraft efgh for a flight chartered by a member of the general_public is not taxed by sec_4043 amounts paid for the flights described in issue and issue are taxed by sec_4261 facts a fractional ownership program manager program manager manages a fleet of two aircraft aircraft abcd and aircraft efgh program aircraft the program aircraft are in the same fractional ownership dry-lease_aircraft_exchange arrangement arrangement the program aircraft are subsonic fixed wing aircraft registered in the united_states and are listed as fractional_program_aircraft in the management specifications issued to program manager by the federal aviation administration faa under subpart k of cfr part aircraft owners a b c and d each own a fractional interest in aircraft abcd aircraft owners e f g and h each own a fractional interest in aircraft efgh aircraft owners a b c d e f g and h referred to individually as an ‘aircraft owner’ and collectively as ‘aircraft owners’ when the aircraft in which an aircraft_owner has an interest is not available for the aircraft owner’s use program manager provides a different aircraft from the program manager’s pool of program aircraft and non-program aircraft including aircraft np described below each aircraft_owner entered into the following agreements aircraft purchase agreement with aircraft interest seller - this agreement conveys title for a fractional interest in a specific aircraft to an aircraft_owner a person typically but not necessarily purchases its interest in a fractional_program_aircraft from program manager or an entity related to program manager postn-108034-12 management agreement with program manager - in this multi-year agreement program manager assumes full responsibility for the maintenance and operation of aircraft abcd and efgh joint_ownership agreement with other owners of aircraft owner’s aircraft - this multi-year agreement facilitates sharing of a particular aircraft between the owners of that aircraft for example aircraft owners a b c and d enter into a joint_ownership agreement with respect to aircraft abcd aircraft owners e f g and h enter into a joint_ownership agreement with respect to aircraft efgh dry-lease_aircraft_exchange agreement with all other aircraft owners in the arrangement - this multi-year agreement facilitates sharing of the program aircraft with other aircraft owners who participate in program manager’s fractional ownership program program manager also owns and operates aircraft np aircraft np is not a part of the fractional ownership program and program manager charters the aircraft to third parties aircraft np is registered with the faa under cfr part as a charter aircraft law and analysis sec_4043 was added to the code by sec_1103 of the faa modernization and reform act of act pub l and applies to fuel used after date sec_4043 imposes a tax on any liquid used in a fractional_program_aircraft as fuel for the transportation of a qualified_fractional_owner with respect to the fractional_ownership_aircraft_program of which such aircraft is a part or with respect to the use of such aircraft on account of such a qualified_fractional_owner including use in deadhead service sec_4043 defines ‘fractional program aircraft’ with respect to any fractional_ownership_aircraft_program as any aircraft that a is listed as a fractional_program_aircraft in the management specifications issued to the manager of such program by the faa under subpart k of cfr part and b is registered in the united_states sec_4043 defines ‘fractional ownership aircraft program’ as a program under which a a single fractional ownership program manager provides fractional ownership program management services on behalf of the fractional owners postn-108034-12 b there are one or more fractional owners per fractional_program_aircraft with at least one fractional_program_aircraft having more than one owner c with respect to at least two fractional_program_aircraft none of the ownership interests in such aircraft are i less than the minimum_fractional_ownership_interest or ii held by the program manager d there exists a dry-lease_aircraft_exchange arrangement among all of the fractional owners and e there are multi-year program agreements covering the fractional ownership fractional ownership program management services and dry-lease_aircraft_exchange aspects of the program sec_4043 defines ‘qualified fractional owner’ as any fractional_owner that has a minimum_fractional_ownership_interest in at least one fractional_program_aircraft sec_4043 defines ‘minimum fractional ownership interest’ as including a fractional_ownership_interest equal to or greater than of at least one subsonic fixed wing or powered lift aircraft sec_4043 defines ‘fractional ownership interest’ as i the ownership of an interest in a fractional_program_aircraft ii the holding of a multi-year leasehold interest in a fractional_program_aircraft or iii the holding of a multi-year leasehold interest which is convertible into an ownership_interest in a fractional_program_aircraft sec_4043 defines ‘fractional owner’ as any person owning any interest including the entire_interest in a fractional_program_aircraft sec_4043 defines ‘dry-lease aircraft exchange’ as an agreement documented by the written program agreements under which the fractional_program_aircraft are available on an as needed basis without crew to each fractional_owner sec_4261 imposes a tax on the amount_paid for the taxable_transportation of any person taxable_transportation includes transportation by air that begins and ends in the united_states sec_4261 provides that the tax is paid_by the person making the payment subject_to tax and sec_4291 provides that the tax is collected by the person receiving the payment notice_2012_27 irb provides that the fractional ownership program manager rather than fractional owners is liable for the tax imposed by sec_4043 you asked whether fuel used in certain flights by certain individuals is taxed by sec_4043 to determine whether fuel used in a flight is taxed by sec_4043 we must first determine whether the arrangement is a fractional_ownership_aircraft_program under sec_4043 if we determine that the arrangement is a fractional_ownership_aircraft_program we must then determine whether the aircraft used for a particular flight postn-108034-12 is a fractional_program_aircraft under sec_4043 finally if we determine that the aircraft used for a particular flight is a fractional_program_aircraft we must determine whether the person transported on the flight is a qualified_fractional_owner under sec_4043 or whether the flight was made on account of a qualified_fractional_owner issue an arrangement must satisfy each factor of the five-factor definition provided in sec_4043 to be a fractional_ownership_aircraft_program for purposes of the tax imposed by sec_4043 the arrangement involves a single fractional ownership program manger that provides fractional ownership program management services on behalf of aircraft owners thus the arrangement satisfies sec_4043 the arrangement also involves two aircraft each with more than one owner thus the arrangement satisfies sec_4043 each aircraft_owner own sec_1 of its respective aircraft which is greater than the interest required to satisfy the minimum_fractional_ownership_interest requirement further program manager does not own an interest in the program aircraft thus the arrangement satisfies sec_4043 the arrangement also includes a dry-lease_aircraft_exchange arrangement among all aircraft owners and there are multi-year program agreements covering the fractional ownership fractional ownership program management services and dry- lease aircraft exchange aspects of the program thus the arrangement satisfies sec_4043 and e the arrangement satisfies each factor of the five-factor definition provided in sec_4043 accordingly we conclude that the arrangement described in the facts is a fractional_ownership_aircraft_program for purposes of the tax imposed by sec_4043 issue we determined that the arrangement is a fractional_ownership_aircraft_program we must next determine whether the aircraft used for a particular flight is a fractional_program_aircraft under sec_4043 in issue you describe a flight taken by owner a on aircraft efgh an aircraft in which owner a does not have an ownership_interest the program aircraft are listed as a fractional_program_aircraft in the management specifications issued to program manger by the faa under subpart k of cfr part the program aircraft are also registered in the united_states because the program aircraft satisfy the requirements of sec_4043 and b the program aircraft are fractional_program_aircraft with respect to the fractional_ownership_aircraft_program that includes the program aircraft we must next determine whether the person transported on the flight is a qualified_fractional_owner under sec_4043 or whether the flight was made on postn-108034-12 account of a qualified_fractional_owner because owner a owns a interest in aircraft abcd owner a satisfies the minimum_fractional_ownership_interest in at least one fractional_program_aircraft with respect to the fractional_ownership_aircraft_program that includes the program aircraft accordingly a is a qualified_fractional_owner issue involves a fractional_program_aircraft aircraft efgh that transports a qualified_fractional_owner owner a therefore the requirements of sec_4043 are satisfied and the fuel used in this flight is taxed by sec_4043 pursuant to notice_2012_27 program manager is liable for the taxed imposed by sec_4043 issue in issue you describe a flight taken by owner a on aircraft np aircraft np is owned entirely by program manager and is not part of the fractional_ownership_aircraft_program that includes the program aircraft also owner a is not a qualified_fractional_owner with respect to aircraft np therefore issue does not involve a fractional_program_aircraft that transports a qualified_fractional_owner accordingly the requirements of sec_4043 are not satisfied and the fuel used in this flight is not taxed by sec_4043 issue in issue you describe a flight chartered by a member of the general_public on the program aircraft a member of the general_public who does not own an interest in the program aircraft is not a qualified_fractional_owner therefore issue does not involve a fractional_program_aircraft that transports a qualified_fractional_owner accordingly the requirements of sec_4043 are not satisfied and the fuel used in this flight is not taxed by sec_4043 issue you asked that if we conclude that that the fuel used by the aircraft in issue sec_2 or is not taxed under sec_4043 whether the amount_paid for the flight is taxed under sec_4261 we concluded that the fuel used in the flights described in issue sec_3 and are not taxed under sec_4043 if fuel used in a flight is not taxed by sec_4043 and an amount is paid for that flight then the amount_paid is taxed by sec_4261 unless exempt from tax by the code or under irs published guidance the flights described in issue sec_3 and are not taxed under sec_4043 and are not covered by an exemption in the code or irs published guidance accordingly we conclude that amounts paid for these flights are taxed under sec_4261 please call if you have any further questions
